         Case 3:17-cv-04419-JD Document 147 Filed 04/02/20 Page 1 of 7



 1   MICHAEL W. SOBOL (State Bar No. 194857)
     LIEFF CABRASER HEIMANN &
 2   BERNSTEIN, LLP
 3   275 Battery Street, 29th Floor
     San Francisco, CA 94111-3339
 4   Telephone: 415.956.1000
     Facsimile: 415.956.1008
 5
     Attorneys for Plaintiffs individually and on
 6   behalf of all others similarly situated
 7
     (Additional counsel listed on signature pages)
 8
                              UNITED STATES DISTRICT COURT
 9                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                 SAN FRANCISCO DIVISION
10

11                                                    Civil Case No.: 3:17-cv-04419-JD
     AMANDA RUSHING, et al.,
12       Plaintiffs,                                  JOINT STIPULATION OF
                                                      CESSATION OF MOTIONS
13               v.                                   PRACTICE PENDING THE FILING
                                                      OF MOTION FOR APPROVAL OF
14                                                    SETTLEMENT
     THE WALT DISNEY COMPANY, et al.,
15        Defendants.

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      JOINT STIPULATION OF CESSATION OF MOTIONS PRACTICE
                                                            PENDING THE FILING OF MOTION FOR APPROVAL OF
     1962839.1                                                         SETTLEMENT AND [PROPOSED] ORDER
                                                                                   CASE NO. 3:17-CV-04419-JD
         Case 3:17-cv-04419-JD Document 147 Filed 04/02/20 Page 2 of 7



 1               Plaintiffs Amanda Rushing, Ashley Supernault, Ted Poon, and Julie Remold (“Plaintiffs”)
 2   and Defendants The Walt Disney Company, Disney Enterprises, Inc., Disney Electronic Content,
 3   Inc., (collectively “Disney”); MoPub Inc., Twitter, Inc. (collectively “Twitter”); Comscore, Inc.,
 4   Full Circle Studies, Inc. (collectively, “Comscore”); Upsight, Inc., and Unity Technologies SF
 5   (“Defendants”) (collectively, “the Parties”), each having come to an agreement to settle the
 6   above-captioned action (“Action”), hereby stipulate to the cessation of all motions practice
 7   pending the filing of a Motion for Approval of Settlement to the Court, and request the Court to
 8   enter an order, as follows:
 9               WHEREAS, Plaintiffs and Defendants have agreed to settle this action, have agreed to
10   term sheets, and have filed Notices of Settlement with the Court as to Disney, Twitter, Comscore,
11   Unity, and Upsight, respectively (see Dkts. 141-143, 145-146); and
12               WHEREAS, the Parties are currently in the process of finalizing and/or executing
13   Settlement Agreements;
14               IT IS HEREBY STIPULATED AND AGREED TO:
15               1.     The Parties will cease litigating this Action, and all motions practice—including
16   but not limited to Plaintiffs’ pending Motion for Class Certification—is suspended.
17   Dated: April 2, 2020                       Respectfully submitted,
18                                              By:     /s/ Michael W. Sobol
                                                       Michael W. Sobol (SBN 194857)
19                                                     msobol@lchb.com
                                                       Michael K. Sheen (SBN 288284)
20                                                     msheen@lchb.com
                                                       Facundo Bouzat (SBN 316957)
21                                                     fbouzat@lchb.com
                                                       LIEFF CABRASER HEIMANN & BERNSTEIN,
22
                                                        LLP
23                                                     275 Battery Street, 29th Floor
                                                       San Francisco, CA 94111-3339
24                                                     Telephone: + 1 (415) 956-1000
                                                       Facsimile: + 1 (415) 956-1008
25                                                     Email: msobol@lchb.com
26                                                     Email: fbouzat@lchb.com

27

28
                                                                   JOINT STIPULATION OF CESSATION OF MOTIONS PRACTICE
                                                                         PENDING THE FILING OF MOTION FOR APPROVAL OF
     1962839.1                                                                      SETTLEMENT AND [PROPOSED] ORDER
                                                                                               CASE NO. 3:17-CV-04419-JD
         Case 3:17-cv-04419-JD Document 147 Filed 04/02/20 Page 3 of 7



 1                                         NICHOLAS DIAMAND
                                           DOUGLAS I. CUTHBERTSON
 2                                         SEAN PETTERSON
 3                                         250 Hudson Street, 8th Floor
                                           New York, NY 10013-1413
 4                                         Telephone: + 1 (212) 355-9500
                                           Facsimile: + 1 (212) 355-9592
 5                                         Email: ndiamand@lchb.com
                                           Email: dcuthbertson@lchb.com
 6                                         Email: spetterson@lchb.com
 7
                                           HANK BATES
 8                                         ALLEN CARNEY
                                           DAVID SLADE
 9                                         CARNEY BATES & PULLIAM, PLLC
                                           519 West 7th Street
10
                                           Little Rock, AR 72201
11                                         Telephone: + 1 (501) 312-8500
                                           Facsimile: + 1 (501) 312-8505
12                                         Email: hbates@cbplaw.com
                                           Email: acarney@cbplaw.com
13                                         Email: dslade@cbplaw.com
14
                                           Attorneys for Plaintiffs
15
                                     By:    /s/ Jonathan H. Blavin
16                                         JONATHAN H. BLAVIN (State Bar No. 230269)
                                           jonathan.blavin@mto.com
17                                         ROSEMARIE T. RING (State Bar No. 220769)
                                           rose.ring@mto.com
18                                         JORDAN SEGAL (State Bar No. 281102)
                                           MUNGER, TOLLES & OLSON LLP
19                                         560 Mission Street, 27th Floor
                                           San Francisco, California 94105
20                                         Telephone: (415) 512-4000

21                                         GLENN D. POMERANTZ (State Bar No. 112503)
                                           glenn.pomerantz@mto.com
22                                         JORDAN D. SEGALL (State Bar No. 281102)
                                           jordan.segall@mto.com
23                                         NEFI D. ACOSTA (State Bar No. 311178)
                                           nefi.acosta@mto.com
24                                         MUNGER, TOLLES & OLSON LLP
                                           350 South Grand Avenue, 50th Floor
25                                         Los Angeles, California 90071-3426
                                           Telephone: (213) 683-9100
26                                         Facsimile: (213) 687-3702
27                                         Attorneys Defendants The Walt Disney
                                           Company, Disney Enterprises Inc., and Disney
28
                                           Electronic Content Inc.
                                                       JOINT STIPULATION OF CESSATION OF MOTIONS PRACTICE
                                                             PENDING THE FILING OF MOTION FOR APPROVAL OF
     1962839.1
                                           -2-                          SETTLEMENT AND [PROPOSED] ORDER
                                                                                    CASE NO. 3:17-CV-04419-JD
         Case 3:17-cv-04419-JD Document 147 Filed 04/02/20 Page 4 of 7



 1
                                     By:    /s/ Matthew D. Brown
 2                                         MATTHEW D. BROWN (Bar No. 196972)
 3                                         BENJAMIN H. KLEINE (Bar No. 257225)
                                           AMY M. SMITH (Bar No. 287813)
 4                                         KELLY E. FABIAN (Bar No. 310359)
                                           COOLEY LLP
 5                                         101 California Street, 5th Floor
                                           San Francisco, CA 94111-5800
 6                                         Telephone: + 1 (415) 693-2000
 7                                         Facsimile: + 1 (415) 693-2222
                                           Email: brownmd@cooley.com
 8                                         Email: bkleine@cooley.com
                                           Email: amsmith@cooley.com
 9                                         Email: kfabian@cooley.com
10
                                           Attorneys for Defendant Upsight, Inc.
11
                                     By:    /s/ Sylvia Rivera
12                                         SYLVIA RIVERA (Bar No. 223203)
                                           DAVID F. MCDOWELL (Bar No. 125806)
13                                         PURVI G. PATEL (Bar No. 270702)
                                           NEIL S. TYLER (Bar No. 3017109)
14
                                           MORRISON & FOERSTER LLP
15                                         707 Wilshire Boulevard
                                           Los Angeles, CA 90017-3543
16                                         Telephone: + 1 (213) 892-5200
                                           Facsimile: + 1 (213) 892-5454
17                                         Email: srivera@mofo.com
                                           Email: DMcDowell@mofo.com
18
                                           Email: PPatel@mofo.com
19                                         Email: ntyler@mofo.com

20                                         JULIE O’NEILL (admitted pro hac vice)
                                           MORRISON & FOERSTER LLP
21                                         200 Clarendon Street, Floor 20
22                                         Boston, MA 02116
                                           Telephone: + 1 (617) 648-4700
23                                         Facsimile: + 1 (617) 830-0142
                                           Email: JONeill@mofo.com
24
                                           Attorneys for Defendant Unity Technologies SF
25

26

27

28
                                                      JOINT STIPULATION OF CESSATION OF MOTIONS PRACTICE
                                                            PENDING THE FILING OF MOTION FOR APPROVAL OF
     1962839.1
                                           -3-                         SETTLEMENT AND [PROPOSED] ORDER
                                                                                   CASE NO. 3:17-CV-04419-JD
         Case 3:17-cv-04419-JD Document 147 Filed 04/02/20 Page 5 of 7



 1                                   By:    /s/ James G. Snell
                                           JAMES G. SNELL (Bar No. 173070)
 2                                         JULIE E. SCHWARTZ (Bar No. 260624)
 3                                         ANNA C. MOURLAM (Bar No. 312015)
                                           PERKINS COIE LLP
 4                                         3150 Porter Drive
                                           Palo Alto, CA 94304-1212
 5                                         Telephone: + 1 (650) 838-4300
                                           Facsimile: + 1 (250) 838-4350
 6                                         Email: JSnell@perkinscoie.com
 7                                         Email: JSchwartz@perkinscoie.com
                                           Email: AMourlam@perkinscoie.com
 8
                                           Attorneys for Defendants Twitter, Inc. and
 9                                         MoPub, Inc.
10

11                                   By:    /s/ Celeste M. Brecht
                                           CELESTE M. BRECHT
12                                         SARAH DIAMOND
                                           VENABLE LLP
13                                         2049 Century Park East, Suite 2300
                                           Los Angeles, CA 90067
14
                                           Telephone: + 1 (310) 229-9900
15                                         Facsimile: + 1 (310) 229-9901
                                           Email: cmbrecht@venable.com
16                                         Email: sediamond@venable.com
17                                         EDWARD P. BOYLE
                                           JOHN C. VAZQUEZ
18
                                           VENABLE LLP
19                                         1270 Avenue of the Americans
                                           New York, NY 10020
20                                         Telephone: + 1 (212) 808-5675
                                           Facsimile: + 1 (212) 307-5598
21                                         Email: epboyle@venable.com
22                                         Email:jcvazquez@venable.com

23                                         Attorneys for Defendants Comscore, Inc., Full
                                           Circle Studies, Inc.
24

25

26

27

28
                                                      JOINT STIPULATION OF CESSATION OF MOTIONS PRACTICE
                                                            PENDING THE FILING OF MOTION FOR APPROVAL OF
     1962839.1
                                           -4-                         SETTLEMENT AND [PROPOSED] ORDER
                                                                                   CASE NO. 3:17-CV-04419-JD
         Case 3:17-cv-04419-JD Document 147 Filed 04/02/20 Page 6 of 7



 1                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
 2                                 SAN FRANCISCO DIVISION
 3
                                                     Civil Case No.: 3:17-cv-04419-JD
 4   AMANDA RUSHING,
         Plaintiff,
 5
                 v.
 6

 7   THE WALT DISNEY COMPANY, et al.,
          Defendants.
 8
        [PROPOSED] ORDER RE: CESSATION OF MOTIONS PRACTICE PENDING THE
 9              FILING OF MOTION FOR APPROVAL OF SETTLEMENT

10               PURSUANT TO STIPULATION, IT IS SO ORDERED.

11               DATED:

12
                                                        Hon. James Donato
13                                                      United States District Judge

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      JOINT STIPULATION OF CESSATION OF MOTIONS PRACTICE
                                                            PENDING THE FILING OF MOTION FOR APPROVAL OF
     1962839.1
                                             -5-                       SETTLEMENT AND [PROPOSED] ORDER
                                                                                   CASE NO. 3:17-CV-04419-JD
         Case 3:17-cv-04419-JD Document 147 Filed 04/02/20 Page 7 of 7



 1                               ATTESTATION REGARDING SIGNATURES
 2               I, Michael W. Sobol, attest that all signatories listed, and on whose behalf the filing is

 3   submitted, concur in the filing’s content and have authorized the filing.

 4
     DATED: April 2, 2020                                      By: /s/ Michael W. Sobol___
 5                                                                 Michael W. Sobol
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                      JOINT STIPULATION OF CESSATION OF MOTIONS PRACTICE
                                                                            PENDING THE FILING OF MOTION FOR APPROVAL OF
     1962839.1
                                                         -6-                           SETTLEMENT AND [PROPOSED] ORDER
                                                                                                   CASE NO. 3:17-CV-04419-JD
